Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator et al.-US Pub # 2006/0140054 in view of Mougenot et al (US Pub 2013/0338485) and Andersen et al- US Pub # 2009/0250839.  As to claims 1 and 6, Intrator et al disclose a noise adaptive sonar signal processor including a system and method including traversing an inspection tool  (sonar ranging systems receive echoes from a plurality of targets), exciting, by an ultrasonic transmitter broadband ultrasonic guided waves (sonar transmitter 103 transmits .   
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator et al in view of Andersen et al as applied to claims 1-6, 8-9 and 12-20 above, and further in view of Clark et al-US2019/0072951.  As to claims 10 and 11, Intrator et al lack a teaching for the type of receiver as being a guided wave transducer array.  In a related prior art device, Clark et al disclose sonar ranging and further include a teaching in par[88] that usage of phased array transducers for beam steering is known in sonar ranging.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included any conventional known transducer as the receiver since Clark et al disclose usage of phased arrays as known in the art of sonar ranging.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The primary reason for the indicated allowability of the claim is that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861